Citation Nr: 0526154	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-10 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than December 23, 
1998, for the grant of service connection for a psychiatric 
disorder "(schizophrenic type)."  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The appellant had active military service from June 1973 to 
January 1975.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana, which granted the 
appellant's claim for entitlement to service connection for a 
psychiatric disorder "(schizophrenic type)" and assigned a 
70 percent disability rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9204 (2004), effective from December 23, 
1998.  In that same rating action, the RO also granted 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities, 
effective from December 23, 1998.  In October 2002, the 
appellant, through his representative at that time, the 
Disabled American Veterans (DAV), submitted a statement to 
the RO.  In a cover letter accompanying the appellant's 
statement, the DAV indicated that the appellant wished to 
submit a letter requesting that "his claim be considered 
under the provision listed in 38 C.F.R. § 3.105 as a clear 
and unmistakable error concerning the effective date of his 
70 percent evaluation for the schizophrenia and code 18 
benefits."  In the appellant's statement, the appellant 
essentially expressed disagreement with the effective date 
assigned for the grant of service connection for a 
psychiatric disorder.     

By a January 2003 rating action, the RO denied a claim of 
"entitlement to an earlier effective date of service 
connection for psychiatric disorder (schizophrenia type), 
competent, and the establishment of individual 
unemployability [was] not shown due to a clear and 
unmistakable error."  In a letter to the RO, received in 
June 2003, the appellant once again expressed disagreement 
with the effective date assigned for the grant of service 
connection for a psychiatric disorder.  Correspondence, dated 
in September 2003, from a private attorney, Barbara J. Cook, 
shows that at that time, Ms. Cook stated that she was 
representing the appellant on his claim for an earlier 
effective date on his compensation claim.  According to Ms. 
Cook, it appeared that in October 2002, the appellant had 
filed a notice of disagreement with the effective 


date assigned for the grant of service connection for a 
psychiatric disorder.  However, she noted that a statement of 
the case had not been issued; rather, the RO issued a new 
rating decision in January 2003.  Ms. Cook indicated that 
although the appellant then filed a timely notice of 
disagreement in response to that rating action, no statement 
of the case was subsequently issued.     

In response to the September 2003 letter from Ms. Cook, the 
RO issued a statement of the case in January 2004.  
Correspondence received in March 2004 from Ms. Cook, on 
behalf of the appellant, was accepted by the RO as a 
substantive appeal, in lieu of VA Form 9.

In the January 2004 statement of the case, the RO noted that 
the appellant initially filed his earlier effective date 
claim in October 2002.  In this regard, as previously stated, 
in October 2002, the appellant, through his representative at 
that time, submitted a statement to the RO and essentially 
expressed disagreement with the effective date assigned for 
the grant of service connection for a psychiatric disorder.  
Thus, in light of the above, the Board construes the October 
2002 statement from the appellant as a timely notice of 
disagreement to the effective date of December 23, 1998, 
assigned by the RO in April 2002 for the grant of service 
connection for a psychiatric disorder, rather than an 
original claim for an earlier effective date.  As previously 
noted, after the January 2004 statement of the case was 
issued, the appellant then filed a timely substantive appeal 
through his representative, received by the RO in March 2004.    

To the extent that the appellant has raised, and that the RO 
has addressed, the issue of whether there was clear and 
unmistakable error in the April 2002 rating decision that 
granted service connection for a psychiatric disorder and 
assigned an effective date of December 23, 1998, for that 
benefit, the Board notes that a claim of clear and 
unmistakable error can only be raised with respect to a final 
decision.  Since the rating decision at issue is not final, 
by virtue of the fact that it was appealed to the Board, a 
claim for clear and unmistakable error is not proper at this 
time.    



The Board is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed by the appellant.  See Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995); see also Brannon v. West, 12 Vet. 
App. 32, 34-35 (1998) ("[B]efore [the RO or Board] can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it").  As discussed below, 
the appellant's original claim of entitlement to service 
connection for a psychiatric disability was denied by an 
April 1997 Board decision.  That decision is final.  38 
U.S.C.A. § 7104 (West 2002).  Although the appellant has 
requested an earlier effective date, he has at no time raised 
a claim that there was clear and unmistakable error in the 
April 1997 Board decision.  Therefore, this matter is not 
before the Board.


FINDINGS OF FACT

1.  By an April 1997 decision, the Board denied the claim of 
entitlement to service connection for a psychiatric 
disability.     

2.  Thereafter, a claim to reopen this issue was not received 
prior to December 23, 1998.  


CONCLUSIONS OF LAW

1.  The April 1997 Board decision, which denied the claim of 
entitlement to service connection for a psychiatric 
disability, is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2004).   

2.  The criteria for an effective date prior to December 23, 
1998, for the grant of service connection for a psychiatric 
disorder "(schizophrenic type)," have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).     




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a), (b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

By an April 2002 decision, the Board, after finding that new 
and material evidence had been submitted, granted the 
appellant's claim for entitlement to service connection for a 
psychiatric disorder.  The RO effectuated the Board's 
decision in an April 2002 rating action and assigned a 70 
percent disability rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9204, effective from December 23, 1998.  In October 
2002, the appellant expressed timely disagreement with the 
effective date assigned for the grant of service connection, 
and initiated an appeal.  

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the effective date or the rating percentage 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the secondary claim raised in the notice of 
disagreement.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  Instead, it was concluded that the RO's only 
obligation under such circumstances is to develop or review 
the claim and, if the disagreement remains unresolved, to 
issue a statement of the case.  Id.  Such was done with 
respect to the effective date claim on appeal in the present 
case.  Thus, it is not necessary to scrutinize the quality of 
notice afforded the appellant, as notice was not required for 
this issue.  



Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c).  In regard to the appellant's earlier effective 
date claim, the Board emphasizes that throughout this appeal, 
the appellant has argued that effectives date prior to 
December 23, 1998, for an award of service connection for a 
psychiatric disorder, are warranted based on the evidence 
already of record.  The appellant has not identified the 
existence of any additional evidence or argued that there are 
any developmental deficiencies in the current record.  In 
this regard, in a statement from Ms. Cook, dated in May 2004, 
the appellant's attorney-representative specifically stated 
that the appellant had no further information to submit in 
support of his earlier effective date claim, and that his 
claim was based on the records in the claims file.  There is 
no outstanding evidence to be obtained, either by VA or the 
appellant.  The RO has obtained all relevant VA and private 
medical records identified by the appellant.  In regard to 
the effective date claim, resolution of that claim turns on 
the Board's application of the relevant law and regulations 
governing effective dates for service connection to the 
evidence already associated with the claims file, in 
particular, the medical records showing treatment for the 
disability in question and the dates claims for compensation 
were received.  See 38 C.F.R. § 3.400.  In other words, there 
is no medical opinion that would affect adjudication of this 
claim.  Therefore, based on the foregoing, all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the appellant in developing the facts 
pertinent to the claim on appeal.  Accordingly, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).      

II.  Factual Background

The appellant's original claim for entitlement to service 
connection for a psychiatric disability was filed in 
September 1993.  In a January 1994 rating decision, the RO 


denied the appellant's claim for service connection for a 
nervous condition.  The appellant subsequently filed a timely 
appeal, and by a decision dated on April 25, 1997, the Board 
denied his claim for service connection for a psychiatric 
disability.      

In October 1997, the RO received VA Form 3288, Request for 
and Consent to Release of Information From Claimant's 
Records.  In the form, the appellant requested a copy of his 
entire file in order to "establish [his] claim."   

On December 23, 1998, the RO received a statement from a 
private attorney, Robert W. Fechtman, who was the appellant's 
representative at that time.  In the statement, Mr. Fechtman 
requested that the appellant's claim for service connection 
for a psychiatric disability be reopened.  In support of the 
appellant's claim, Mr. Fechtman submitted copies of numerous 
private medical statements and records, including a private 
medical statement from J. Patel, M.D., dated on May 7, 1998.  
In the May 1998 statement, Dr. Patel indicated that the 
appellant had been diagnosed with bipolar affective disorder, 
with manic and psychotic features.  The appellant had also 
been diagnosed with schizophrenia, chronic undifferentiated 
type, and schizoaffective disorder.  Dr. Patel noted that the 
appellant had served in the United States Air Force from June 
1973 to January 1975.  It was Dr. Patel's opinion that the 
appellant's schizophrenia might have started when he was 20 
years old.  According to Dr. Patel, the usual onset of 
schizophrenia was age 20.  Dr. Patel reported that there was 
a possibility that the appellant's psychiatric problem was 
missed when he was in the Air Force.  Thus, Dr. Patel opined 
that the appellant's psychiatric problem might have started 
when he was in the service, but was missed.      

In an April 1999 rating decision, the RO denied the 
appellant's claim for service connection for a psychiatric 
disability on the basis that he had failed to submit new and 
material evidence.  The appellant subsequently filed a timely 
appeal.  By an April 2002 decision, the Board concluded that 
the evidence received subsequent to the April 1997 Board 
denial was new and material, and that the requirements to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder had been met.  The Board also concluded 
that resolving all reasonable doubt in the 


appellant's favor, a pre-existing psychiatric disorder was 
aggravated as a result of active military service.  The RO 
effectuated the Board's decision in an April 2002 rating 
action, and assigned a 70 percent disability rating under 
38 C.F.R. § 4.130, Diagnostic Code 9204, effective from 
December 23, 1998.

III.  Analysis

A decision by the Board is final regarding an issue unless, 
such a decision is appealed to the United States Court of 
Appeals for Veterans Claims (Court), ordered for 
reconsideration by the Chairman of the Board, or is revised 
on the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 7102(a), 7103, 7104, 7111, 7252(a), 7266 (West 2002); 38 
C.F.R. § 20.1100.  Once a decision becomes final, new and 
material evidence is required to reopen the claim which was 
denied.  38 U.S.C.A. § 5108 (West 2002).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. 5110(a); 38 C.F.R. § 3.400.  Unless 
specifically provided, the effective date will be assigned on 
the basis of the facts as found.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2004).  Any application for a 
benefit that is received after final disallowance of an 
earlier claim will be considered a reopened claim if 
accompanied by new and material evidence.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.160(e) (2004).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt 


of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).

A report of examination or hospitalization may be accepted as 
an informal claim for benefits if the report relates to a 
disability that may establish entitlement.  38 C.F.R. 
§ 3.157(a) (2004).  An informal claim to reopen a previously 
denied claim can be established by submitting a report of 
examination or hospitalization by VA or uniformed services.  
In that case, the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim, only when 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  Id.  In the case of 
evidence from a private physician or layman, the date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).    

In a statement from the appellant's attorney-representative, 
dated in May 2004, Ms. Cook contended that the effective date 
of the grant of service connection for the appellant's 
psychiatric disorder should be set in September 1997 when the 
appellant asked the RO to provide a copy of his file, 
specifically noting that he wanted "to establish [his] 
claim" for benefits.  Ms. Cook stated that the appellant's 
request constituted an informal claim to reopen the 
previously denied claim for service connection for a 
psychiatric disorder.  In the alternative, Ms. Cook 
maintained that the effective date of the grant of service 
connection for the appellant's psychiatric disorder 
(schizophrenic type) should be set in May 1998, the date of 
the private statement from Dr. Patel, which was relied upon 
in the Board's April 2002 decision which, after finding that 
new and material evidence had been submitted, granted the 


appellant's claim for entitlement to service connection for a 
psychiatric disorder.  According to Ms. Cook, under 38 C.F.R. 
§ 3.157(b), evidence from a private physician constituted an 
informal claim if it was "within the competence of the 
physician" and showed "the reasonable probability of 
entitlement to benefits."      

As previously stated, in a decision issued on April 25, 1997, 
the Board denied the appellant's claim for entitlement to 
service connection for a psychiatric disorder.  The appellant 
did not appeal this decision to the Court, nor has the 
appellant filed a motion for reconsideration under 38 
U.S.C.A. § 7103 or revision for clear and unmistakable error 
under 38 U.S.C.A. § 7111.  Therefore, the April 1997 decision 
is final and binding on this matter.  Under governing law, 
the effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  A claimant may not receive an effective 
date earlier than the date of his application to reopen his 
claim.  Smith v. West, 11 Vet. App. 134, 138 (1998); see 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993) (effective date 
for reopened claim cannot be the date of the original claim).        

As noted above, the appellant's claim to reopen was received 
on December 23, 1998, and that is the date as of which the RO 
has granted service connection for a psychiatric disorder.  
Thus, the assigned effective date of December 23, 1998, is 
the date of receipt of the appellant's reopened claim.  There 
is no indication in the file, or any allegation from the 
appellant, that any formal claim was filed between the 
Board's denial in April 1997 and the reopened claim in 
December 1998.  Therefore, pursuant to 38 C.F.R. § 3.400, he 
is not entitled to an effective date any earlier than 
December 23, 1998, for the grant of service connection for 
psychiatric disorder.  

In this regard, the pertinent question is whether an informal 
claim for service connection for a psychiatric disorder was 
received by VA after the final Board decision was issued on 
April 25, 1997, and before December 23, 1998.  In October 
1997, the appellant submitted VA Form 3288 and requested that 
he receive a copy 


of his entire file in order to "establish [his] claim."  
However, there is no specific reference in the form to a 
claim for service connection for a psychiatric disorder.  As 
previously stated, an informal claim is any communication 
indicating an intent to apply for one or more benefits, and 
must identify the benefit sought.  38 C.F.R. § 3.155(a).  
Thus, the October 1997 form cannot be regarded as an informal 
claim to reopen the appellant's claim for service connection 
for a psychiatric disorder because even an informal claim 
must identify the benefits sought.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).       

The Board also notes that according to Ms. Cook, given that 
under 38 C.F.R. § 3.157(b), evidence from a private physician 
constitutes an informal claim if it is "within the 
competence of the physician" and shows "the reasonable 
probability of entitlement to benefits," it follows that the 
effective date of the grant of service connection for the 
appellant's psychiatric disorder (schizophrenic type) should 
be set in May 1998, the date of the private statement from 
Dr. Patel, which was relied upon in the Board's April 2002 
decision.  In this regard, the Board observes that under 38 
C.F.R. § 3.157(b)(2), in the case of evidence from a private 
physician or layman, the date of receipt of such evidence 
will be accepted when the evidence furnished by or in behalf 
of the claimant is within the competence of the physician or 
lay person and shows the reasonable probability of 
entitlement to benefits.  Although the private medical 
statement from Dr. Patel is dated in May 1998, the RO did not 
receive the statement until December 23, 1998.  Thus, even if 
the private medical statement from Dr. Patel had been 
construed as an informal claim to reopen the appellant's 
claim for service connection for a psychiatric disorder, the 
effective date of December 23, 1998, the date of receipt of 
Dr. Patel's private medical statement, would have still been 
the assigned effective date.  Therefore, the earliest 
effective date allowed under the provisions of 38 C.F.R. 
§ 3.400 for the award of service connection for a psychiatric 
disorder is the date the appellant's claim to reopen this 
issue was received by VA, that is, December 23, 1998.  
Accordingly, an earlier effective date is not warranted.      

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the appellant when there is an 


approximate balance of positive and negative evidence 
regarding the merits of an issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the appellant's claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).     


ORDER

An effective date prior to December 23, 1998, for the grant 
of service connection for a psychiatric disorder 
"(schizophrenic type)," is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


